DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species 3 in the reply filed on 1/24/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden to examine species 1, 2, 7, 8 together with species 3 because the elected claims are generic to each species.  This is not found persuasive because claims 3-6 variable flexibility of the base is directed only to species 2 and would require an addition text search to encompass the species. The generic frame of species 1 should be included in the elected species such that species 1 and 3 are here examined. The examiner notes if claim 1 remains generic to other species the other species claims can be rejoined at the time of allowance but the addition species do pose a search burden as they have different features that would each require text searches.
The requirement is still deemed proper and is therefore made FINAL.
	It is noted that comparison of the claims with Figures 11A-C and 13A-D and the specification shows, however, that the species of Figures 11A-C and 13A-D does not have the tubular body having portions with different flexibilities as required in claims 3-6. Claims 3-6 are drawn to species 2.
Claims 3-6, 12-19, 22, 23 and 25-33 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/24/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fixation feature in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 10is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2 7-11, 20, 21 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strauss et al. (US Pub 2007/0260125).
With respect to claim 1, Strauss discloses a surgical retractor (see figs 7A-B, 9 below) for retracting soft tissue and anatomy at a spinal surgical site, comprising: a tubular base (Fig 7, 713, 723, 714, 724) defining an upper rim (top surface of 724, 714) and a lower rim (bottom surface of (714, 724, 713, 723) and a working channel (Fig 7, 832) between the upper and lower rims, the base and lower rim sized and configured to be seated on adjacent vertebral bodies spanning an intervertebral space (fig 9); and at least two elongated legs (Fig 7B, 710, 720), each projecting from said upper rim and each including a fixation feature (fig 7A, 50) at a free end thereof, each of said at least two legs having a length sufficient for the fixation feature to be outside the body of a patient when the lower rim is seated on adjacent vertebral bodies of the patient (Fig 9), wherein said base and said at least two legs are formed of a radio-transparent or radio-lucent material (paragraph 48, polyethylene or other polymer). With respect to claim 2, Strauss discloses wherein said base and at least two legs are integrally formed (fig 7). With respect to claim 7, Strauss discloses wherein said lower rim has a length and a width, and defines a concave curvature (See fig 7B below) along said length sized to correspond to the curvature of a vertebral body. With respect to claim 8, Strauss discloses wherein said base defines at least one bore (Fig 7, 802, 816) extending from said upper rim to said concave curvature of said lower rim, said at least one bore sized to receive an anchoring pin (paragraph 77), for anchoring the retractor to a vertebral body. With respect to claim 9, Strauss discloses wherein said base defines at least one bore (fig 7, 802, 816) extending from said upper rim to said lower rim, said at least one bore sized to receive an anchoring pin for anchoring the retractor to a vertebral body. With respect to claim 10, Strauss discloses wherein said tubular base is substantially rectangular (See fig 7A below). With respect to claim 11, .

    PNG
    media_image1.png
    786
    783
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090203969 A1 discloses a retractor and a frame
US 6206826 B1 discloses a retractor with a tubular base and fixation pins
US 6139493 A disclose retractor legs with fixation features and a frame

US 8795167 B2 discloses a tubular base with legs
US 20100228095 A1 discloses a rectangular tubular base with legs
US 20060200186 A1 discloses a tubular base with legs
US 9867605 B2 discloses a rectangular tubular base with legs
US 20170333021 A1 discloses a rectangular tubular base with legs
US 20150080973 A1 discloses a rectangular tubular base with legs	
US 20130006061 A1 discloses a rectangular tubular base with legs
US 20110196208 A1 discloses a rectangular tubular base with legs
US 20200245856 A1 discloses a tubular base with four legs and anchoring pins
US 20150366548 A1 disclose retractor legs with fixation features and a ring frame
US 20130150681 A1 discloses a rectangular tubular base with legs
US 20110112586 A1 discloses a rectangular tubular base with legs
US 6517544 B1 discloses a tubular base for connecting against the vertebrae
US 20030135217 A1 discloses a tubular base for connecting against the vertebrae
US 20080300465 A1 discloses retractor legs with a ring frame and brackets 
US 20080132766 A1 discloses a rectangular tubular base with legs
US 20050043740 A1 discloses a tubular base for connecting against the vertebrae with a leg
US 20020116006 A1 discloses a tubular base for connecting against the vertebrae
US 20010037054 A1 discloses a tubular base for connecting against the vertebrae with a leg
US 6464634 B1 disclose retractor legs with fixation features and a frame


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/               Examiner, Art Unit 3773                                                                                                                                                                                         	/EDUARDO C ROBERT/               Supervisory Patent Examiner, Art Unit 3773